Judgment affirmed, with costs. Memorandum: The evidence establishes that the defendant falsely and fraudulently induced the plaintiff to leave his position and to accept employment with the defendant’s company on the assurance that the defendant was going to stay in business when the defendant well knew that he was not and that he intended to sell the business at the earliest opportunity and that, if he sold the business, plaintiff would sustain serious damage through the fraud practiced upon him. In breach of his assurance the defendant sold the business and discharged the plaintiff shortly after plaintiff entered upon his employment. The fraudulent transaction was of such character as to give to the plaintiff a right of action for damages. (See Adams v. Gillig, 199 N. Y. 314; Hobaica v. Byrne, 216 App. Div. 307.) Upon the proof we are unable to say that the damages awarded to the plaintiff were more than sufficient to indemnify him for the actual pecuniary loss sustained by reason of the deceit practiced upon him by the defendant. All concur. (The judgment of the Monroe County Court affirms a judgment of the Rochester City Court, Civil Branch, in favor of plaintiff in an action under a contract.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.